SENTENCIA
La parte demandante peticionaria, Israel Meléndez Es-quilín y otros, nos solicita la revisión de una sentencia del Tribunal de Circuito de Apelaciones la cual denegó un re-curso de certiorari instado contra una resolución emitida por el Tribunal de Primera Instancia, Sala Superior de Hu-macao (Hon. Luis A. Amorós Alvarez, juez). Mediante dicha resolución, el tribunal de instancia resolvió que a la parte codemandada recurrida, Asociación de Garantía de Seguros Misceláneos, no le corresponde el pago de los inte-reses por temeridad, como tampoco de los honorarios de abogado impuestos mediante sentencia previa a su asegu-rado, el codemandado Dr. Reginald Neptune Torres.
H-í
El presente caso tiene su inicio procesal el 20 de diciem-bre de 1991 con la presentación ante el Tribunal de Pri-mera Instancia, Sala Superior de Humacao, de una de-manda en daños y perjuicios por impericia médica. al amparo del Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5141, en contra del Dr. Reginald Neptune Torres, su aseguradora, Corporación Insular de Seguros, y otros.
El 21 de diciembre de 1992, se decretó la insolvencia de la Corporación Insular de Seguros (Corporación Insular).(1) La Asociación de Garantía de Seguros Misceláneos (Asocia-ción) compareció en representación de la Corporación Insular, a tenor con la Ley Núm. 72 de 17 de agosto de 1991 (26 *60L.P.R.A. sec. 3801 et seq.), y solicitó que se paralizaran to-dos los procedimientos en los que ésta era parte. Los pro-cedimientos en el caso de autos volvieron a restablecerse el 3 de junio de 1994, cuando la Asociación compareció al li-tigio para ofrecer representación legal y cubierta al code-mandado doctor Neptune Torres, bajo la póliza emitida por la Corporación Insular y que estaba vigente al momento de los hechos.
Luego de varios incidentes procesales y un prolongado juicio, el Tribunal de Primera Instancia dictó sentencia en la que condenó al médico demandado y a la Asociación al pago de $250,000 por los daños sufridos por los demandan-tes, la suma de $12,000 en concepto de honorarios de abo-gado, más las costas, previa aprobación por el tribunal de un memorando a tales efectos.
Inconforme con lo resuelto por instancia, la Asociación presentó un recurso de apelación ante el Tribunal de Cir-cuito de Apelaciones el 15 de marzo de 1999. Entre los errores señalados, dicha codemandada adujo que el tribunal incidió al encontrarla temeraria y al conceder costas y gastos sin que dichas partidas fueran evidenciadas.
El Tribunal de Circuito de Apelaciones emitió una sen-tencia el 10 de agosto de 1999 en la que confirmó la sen-tencia apelada, modificando únicamente el memorando de costas para descontar las partidas incluidas por concepto de gastos ordinarios de oficina.(2)
Así las cosas y a los fines de ejecución de la sentencia dictada, las partes presentaron una “Moción sobre Acuerdo entre el Demandante y Codemandado, Asociación de Ga-rantía de Seguros Misceláneos”, suscrita entre ambas par-tes el 9 de noviembre de 1999, éstas indicaron al tribunal de instancia haber acordado que la Asociación pagaría la *61cantidad de $99,900 como suma máxima(3) e informaron, además, de la existencia de una controversia a ser diluci-dada por el tribunal con relación al pago de los intereses, costas y honorarios de abogado. Luego de haber celebrado una vista y de que las partes sometieran sus respectivos alegatos, el Tribunal de Primera Instancia resolvió que a la Asociación no le corresponde el pago de tales intereses por temeridad como tampoco de los honorarios de abogado im-puestos por tal concepto.
Inconforme, la parte demandante acudió mediante re-curso de certiorari ante el Tribunal de Circuito de Apelaciones. Dicho tribunal emitió una sentencia en la cual confirmó la resolución recurrida al efecto de que la Asociación no venía obligada a pagar los intereses y hono-rarios por temeridad en exceso del límite de la póliza que asciende a la suma de $99,900, y que cualquier pago por estos conceptos en exceso de la cubierta de la póliza asu-mida por la Asociación correspondía al asegurado, Dr. Reginald Neptune Torres.
HH
En su primer señalamiento de error en el presente re-curso aduce la parte peticionaria que incidió el tribunal apelativo al enmendar su Sentencia de 10 de agosto de 1999, a pesar de que ésta era final y firme. Sostiene que, habiendo planteado la Asociación ante el foro apelativo la controversia relacionada al pago de costas, honorarios de abogado e intereses, y al haber sostenido dicho tribunal la procedencia de tales partidas en dicha sentencia, la cual advino final y firme, el Tribunal de Circuito de Apelaciones estaba impedido de reexaminar y alterar su pronuncia-*62miento anterior en virtud de la doctrina de la Ley del Caso. No le asiste la razón.
El señalamiento de la parte demandante peticionaria parte de la premisa equivocada de que el tribunal apela-tivo había adjudicado el planteamiento de la Asociación en torno a la improcedencia de la condena en su contra por costas, honorarios e intereses por temeridad, en virtud de las disposiciones del Código de Seguros. En esa primera ocasión, la Asociación se limitó a impugnar la imposición de honorarios, intereses y costas al asegurado doctor Neptune Torres bajo el fundamento de que las partidas eran exageradamente altas y no habían sido evidenciadas, y que nada se adjudicó respecto al pago por la Asociación de tales partidas en exceso del límite de la cubierta de la póliza asumida por ésta bajo las disposiciones del Código de Se-guros de Puerto Rico. Tales fueron los argumentos que el tribunal apelativo descartó al sostener —mediante su dic-tamen— la procedencia de la imposición de costas, honora-rios e intereses al codemandado.
En vista de lo anterior, resulta improcedente el argu-mento de la parte peticionaria a los efectos de que el foro apelativo había resuelto la controversia en cuestión, ya que lo que tuvo ante su consideración en ambas ocasiones, tanto en la Sentencia de 10 de agosto de 1999 como en la de 9 de junio de 2000, eran asuntos distintos y no mutua-mente excluyentes.
HH I — I HH
En su segundo señalamiento de error, aduce la parte demandante peticionaria, en síntesis, que incidió el Tribunal de Circuito de Apelaciones al relevar a la Asociación del pago de las costas, los honorarios y los intereses presenten-cia y postsentencia. Sostiene que procede la imposición a la Asociación del pago de tales partidas bajo la Regla 44 de *63Procedimiento Civil, 32 L.P.R.A. Ap. III. Le asiste la razón. Veamos.
La Ley Núm. 72, supra, creó la Asociación de Garantía de Seguros Misceláneos de Puerto Rico en sustitución de la anterior Asociación de Garantía de Seguros de Todas Clases Excepto Vida, Incapacidad y Salud de Puerto Rico. Dicha entidad conservó similar propósito que su antecesora, esto es, establecer un mecanismo para cuando una aseguradora adviniera insolvente y efectuar el pago de las pérdidas cubiertas bajo determinadas pólizas, con el fin de proteger a los reclamantes y asegurados bajo tales pólizas como resultado de dicha insolvencia. 26 L.P.R.A. see. 3802.
La Asociación está compuesta por todos los aseguradores autorizados o que pudieran autorizarse en el futuro a suscribir y que suscriban dentro de Puerto Rico seguros de todas clases, excepto aquellos determinados por la ley. 26 L.P.R.A. see. 3803. Los fondos necesarios para cubrir el costo de esa protección entre los miembros aseguradores se establecen mediante la imposición de derramas a los aseguradores miembros. 26 L.P.R.A. see. 3808. La ley autoriza a recobrar las derramas pagadas por los aseguradores miembros de las tarifas y primas que se han de cobrar a los asegurados. 26 L.P.R.A. sec. 3816.
El estatuto consignó específicamente que los derechos, los poderes y las obligaciones del asegurador insolvente se extienden a la Asociación hasta el límite de su responsabilidad, como si éste no fuera insolvente. 26 L.P.R.A. see. 3808. Por ello responde la Asociación por todo lo que respondería cualquier aseguradora dentro del límite estatuido, incluso el pago de costas, honorarios e intereses.
Además, y conforme a nuestra reciente decisión en Montañez v. U.P.R., 156 D.P.R. 394 (2002), la Asociación res-ponde como cualquier otro litigante común por los intere-ses legales (presentencia y postsentencia), las costas y los honorarios de abogado que genere el pleito, aun cuando *64otorgarlos sobrepase la cantidad límite por reclamación que la Asociación está obligada a pagar.
La obligación de pagar costas y honorarios de abogado surge de la Regla 44.1(a)(d) de Procedimiento Civil, 32 L.P.R.A. Ap. III. (4) De otra parte, los intereses por temeridad y los intereses postsentencia se conceden por virtud de la Regla 44.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III.(5)
En el mencionado caso Montañez v. U.P.R., supra, también determinamos que la Asociación no está obligada a pagar honorarios de abogado e intereses incurridos previo a la insolvencia de la aseguradora y a su comparecencia en el litigio, ya que la determinación de temeridad es de *65carácter individual. La Asociación sólo puede ser responsa-ble por su propia temeridad.
IV
Con estos fundamentos en perspectiva, veamos los he-chos que nos presenta la controversia de autos.
La demanda en daños y perjuicios fue presentada el 20 de diciembre de 1991. El 21 de diciembre de 1992, un año más tarde, se decretó la insolvencia de la Corporación Insular. Se paralizaron los procedimientos hasta el 3 de junio de 1994, fecha en que compareció la Asociación en representación del asegurado. De ahí en adelante el asegu-rado siempre estuvo representado por la Asociación. El 3 de junio de 1997 el tribunal de instancia dictó sentencia parcial mediante la cual condenó al doctor Neptune Torres tanto al pago de daños como de costas y honorarios de abogado. El tribunal apelativo, una vez impelido, rehusó expedir el auto por entender que dicho dictamen era interlocutorio. Así las cosas, el 16 de febrero de 1999 el tribunal de instancia emitió una sentencia final en la que dispuso de los asuntos ante sí. Trabada luego la controver-sia en cuanto a si la Asociación responde por los intereses, las costas y los honorarios, el 25 de octubre de 1999 la Asociación consignó en el tribunal la suma de $99,900.
En vista de lo anterior, procede devolver los autos al Tribunal de Primera Instancia para que determine la res-ponsabilidad individual de la Asociación, desde el mo-mento en que compareció al pleito, y haga el correspon-diente reajuste, si así lo determina, de las cantidades impuestas en concepto de honorarios de abogado e intereses por temeridad.
Así lo pronunció y manda el Tribunal y certifica la Se-cretaria del Tribunal Supremo. El Juez Asociado Señor Co-rrada Del Río emitió una opinión concurrente en parte y disidente en parte. El Juez Asociado Señor Rivera Pérez no *66interviene. El Juez Asociado Señor Fuster Berlingeri se inhibió.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

— O —

(1) El Tribunal de Primera Instancia decretó la insolvencia de la Corporación Insular en el caso Núm. KAC 92-1745(902), Rexach Chandri v. Corporación Insular de Seguros.


(2) Mediante el descuento decretado por el tribunal apelativo, la partida de costas aprobada por el tribunal de instancia, la cual ascendía a $14,Í56, se redujo a $13,081.


(3) El 16 de octubre de 1999, la Asociación había consignado la referida suma de dinero ($99,900), conforme al Art. 38.080(a)(3) de la Ley Núm. 72 de 17 de agosto de 1991 (26 L.P.R.A. sec. 3808(a)(3)).


(4) “Regla 44.1 Las costas y honorarios de abogados
“(a) Su concesión. —Las costas le serán concedidas a la parte a cuyo favor se resuelva el pleito o se dicte sentencia en apelación, excepto en aquellos casos en que se dispusiera lo contrario por ley o por estas reglas. Las costas que podrá conceder el tribunal son los gastos incurridos necesariamente en la tramitación de un pleito o procedimiento que la ley ordena o que el tribunal, a su discreción, estima que un litigante debe reembolsar a otro.
“(d) Honorarios de abogado. —En caso que cualquier parte o su abogado haya procedido con temeridad o frivolidad, el tribunal deberá imponerle en su sentencia al responsable el pago de una suma por concepto de honorarios de abogado que el tribunal entienda correspondan a tal conducta.”


(5) “Regla 44.3. Interés legal
“(a) Se incluirán intereses al tipo que fije por reglamento la Junta Financiera de la Oficina del Comisionado de Instituciones Financieras y que esté en vigor al mo-mento de dictarse la sentencia, en toda sentencia que ordena el pago de dinero, a computarse sobre la cuantía de la sentencia desde la fecha en que se dictó la senten-cia y hasta que ésta sea satisfecha, incluyendo costas y honorarios de abogado. El tipo de interés se hará constar en la sentencia.
“La Junta fijará y revisará periódicamente la tasa de interés por sentencia tomando en consideración el movimiento en el mercado y con el objetivo de desalen-tar la radicación de demandas frívolas, evitar la posposición irrazonable en el cum-plimiento de las obligaciones existentes y estimular el pago de las sentencias en el menor tiempo posible.
“(b) El tribunal también impondrá a la parte que haya procedido con temeridad el pago de interés al tipo que haya fijado la Junta en virtud del inciso (a) de esta regla y que esté en vigor al momento de dictarse la sentencia desde que haya surgido la causa de acción en todo caso de cobro de dinero y desde la radicación de la de-manda, en casos de daños y peijuicios, y hasta la fecha en que se dicte sentencia a computarse sobre la cuantía de la sentencia, excepto cuando la parte demandada sea el Estado Libre Asociado de Puerto Rico, sus municipios, agencias, instrumentalida-des o funcionarios en su carácter oficial. El tipo de interés se hará constar en la sentencia.”